Nina Cešarek, Notary Public

Kocevje, Trg zbora odposlancev 66

 

Ref. No.: SV 47/03

 

NOTARIAL PROTOCOL

 

The following parties appeared in front of me, Notary Public, in the offices of
PRO PLUS d.o.o., Ljubljana, Kranjceva 26 (twenty-six):

a) MMTV 1 (one) d.o.o., Ljubljana, Ljubljana, Kranjceva 26 (twenty-six)
represented by Director, Marjetka Horvat, born on 31.12.1967 (thirty-first of
December one thousand nine hundred and sixty-seven), residing in Zgornje Jarše,
Industrijska cesta 1 (one) Radomlje, as Transferor and

b) Tele 59 d.o.o., Maribor, Meljska cesta 34 (thirty-four), represented by
General Director, Ujcic Janez, born on 24.02.1945 (twenty-fourth of February one
thousand nine hundred and forty-five), residing in Maribor, Ulica obnove 9
(nine), as Transferee.

The identity of the parties was established as follows:

a) MMTV 1 (one) d.o.o.: a company registered in the Court Register of the
District Court of Ljubljana, reg. No. 1(one)/19467 (nineteen thousand four
hundred and sixty-seven)/00(zero zero),

Horvat Marjetka: Personally known to Notary Public,

b) Tele 59 d.o.o., Maribor, a company registered in the Court Register of the
District Court of Maribor, reg. No. 1(one)/6087(six thousand
eighty-seven)/00(zero zero),

Ujcic Janez: Personally known to Notary Public,

The parties have agreed to enter into the following:

SHARE TRANSFER AGREEMENT RE POP TV,

The text of which was presented in the form of a private document.

I, Notary Public, established that the private document in its form and contents
complies with the regulations on the notary document pursuant to the provisions
of Articles 31 to 35 and 43 of the Notary Act, therefore I confirm it pursuant
to the provisions of Articles 49 and 50 of the same Act. I attach the document
to this Notary Protocol in the prescribed way and the document becomes its
constituent part.

I read this Notary Protocol to the parties and instruct them on the legal
consequences of the legal transaction, after which the parties declare that they
have been acquainted with the entire contents of the document, that the contents
correspond to their will, then they approve the document and sign it in front of
me.

This Notary Protocol has been written in four copies; The original is kept with
Notary Public, while the parties receive the first two copies of the original of
the Notary Protocol and one copy is intended to file an application for a
registration of the changes in the Court Register of the District Courts in
Ljubljana.

The parties have agreed that further copies of the Notary Protocol can be issued
several times.

Ljubljana, 30.01.2003 (thirtieth January two thousand and three)

 

 Signed by:  Signature and seal of Notary Public:

 

 

    1 

 

--------------------------------------------------------------------------------

1. MMTV 1 d.o.o., a Slovene corporation with its principal headquarters at
Kranjceva 26, Ljubljana, represented by duly authorized general director Marjeta
Horvat (hereinafter referred to as Transferor),

 

and

 

2. Tele 59 d.o.o., a Slovene corporation with its principal headquarters at
Meljska cesta 34, Maribor, represented by duly authorized general director Janez
Ujcic (hereinafter referred to as Transferee),

 

have agreed to enter into the following:

 

SHARE TRANSFER AGREEMENT

RE POP TV

 

 

Article I. RECITALS

 

                                 A. The parties hereto establish that:

 

                                 1. the Transferor is a holder of a business
share in the corporation POP TV d.o.o., Kranjceva 26, Ljubljana, registered at
Court Register of the Regional Court of Ljubljana under the registration number
13177100 (one three one seven seven one zero zero) (hereinafter referred to as
the Company)

 

                                 2. the Transferee has in accordance with its
activities the interest to acquire the business share in the Company and the
Transferor to transfer such business share into the property of Transferee.

 

                                 B. THEREFORE the parties hereto agree as
follows:

 

 

Article II.  Object of this Agreement

 

                                 A. The Transferor hereby transfers and conveys
to the Transferee its business share in the nominal amount of 1,071,000.00 (one
million seventy-one thousand) SIT, which represents 51% (fifty-one percent) of
the total capital in the Company.

 

                                 B. Transferee accepts and takes over the said
business share.

 

 

Article III.  Consideration

 

                                 A. This transfer is being made and accepted for
the agreed selling price in the amount of 1,071,000.00 (one million seventy-one
thousand) SIT.

 

 

 

    2 

 

--------------------------------------------------------------------------------

Article IV.  Transfer of the business share

 

 

                                 A. The transfer contemplated hereunder shall
not be valid or effective until the Share Transfer Agreement among Ivan Gorjup,
Marijan Jurenec, Srecko Kukovec, Janez Ujcic, Lenko Vidmar and Produkcja Plus
d.o.o. has been fully executed by the parties thereto and the transfers
contemplated thereby are effective.

 

                                 B. The business share, which is the object of
transfer hereunder is to be transferred to Transferee on the day of execution
hereof (Closing Date).

 

                                 C. The transfer of the business share, which is
the object of transfer hereunder shall be completed with the notification of the
transfer to the director of the Company.

 

                                 D. Any of the parties hereto is allowed to
notify the transfer of the business share to the director of The Company, and
the Transferor shall be obliged to cause the director to register the transfer
with the Court Register. If the director doesn't submit the application for the
registration of the business share transfer to the Court Register in 15
(fifteen) days after the receipt of the notification of such transfer, any of
the parties hereto is allowed to submit such application to the Court Register.

 

                                 E. All rights derived from or related to the
business share which is the object of transfer hereunder, including the possible
right on the receipt of the profits for the preceding years, that have not yet
been distributed on the day hereof, shall be transferred to Transferee on the
Closing Date.

 

 

Article V. Transferor's Representations and Warranties

 

                                 A. The Transferor represents and warrants in
favor of the Transferee the following regarding itself and the Company to be
true and correct. These representations and warranties are made as of the date
hereof and as of the Closing Date.

 

                                 a. Status of Transferor. The Transferor is a
corporation duly organized and validly existing under the laws of Slovenia.

 

                                 b. Authorization. Transferor has all necessary
power and authority to enter into this Agreement and to perform all obligations
to be performed by it hereunder. At the Closing, this Agreement will have been
duly authorized, executed and delivered by the Transferor and will constitute
its valid and binding obligation, enforceable according to its terms.

 

                                 c. Non-Violation. The execution and delivery by
the Transferor of this Agreement and the consummation by the Transferor of the
transactions contemplated hereby are not prohibited by, do not violate any
provision of and will not result in the breach of or accelerate or permit the
acceleration of the performance required by the terms of, (i) any applicable
law, rule or regulation or any order, writ, injunction or decree of any court or
governmental authority of the Slovenia or any State thereof, including any
authority, department, commission, board, bureau, agency or instrumentality of
either of the foregoing in a manner which would have a material adverse effect
on the ability of Transferor to perform its obligations hereunder or thereunder
or (ii) any material contract, indenture, agreement or commitment to which
Transferor is a party or bound.

 

 

    3 

 

--------------------------------------------------------------------------------

                                 d. No Governmental Consent Required. No
consent, approval, authorization or order of any governmental agency or body of
Slovenia, any State or instrumentality thereof is required for the execution and
delivery by Transferee of this Agreement to be entered into by the Transferee
and the consummation by the Transferee of the transactions contemplated hereby,
the absence of which would have a material adverse effect on the ability of the
Transferee to perform its obligations under this Agreement or the other
agreements contemplated hereby.

 

                                 e. Organization of the Company. The Company is
a corporation duly organized and validly existing under the laws of Slovenia.

 

                                 f. Transfer of Shares. As of the Closing Date,
the Transferor will transfer to the Transferee good and valid title to the
Shares, free and clear of all liens, options and/or other encumbrances or
commitments of any kind. 

 

                                 g.  No Claims.  Transferor does not have any
claim or any direct or indirect interest in any tangible or intangible asset or
property of the Company or hold any receivable owed by the Company.

 

                                 h. Consents. No consent or approval,
registration (except registration in the Court Register) declaration or filling
with any Governmental Authority is or will be required to be obtained or made in
connection with the execution and delivery of the Agreement or the consummation
of any other transaction contemplated hereby.

 

 

Article VI.  Transferee Representations and Warranties

 

 

    4 

 

--------------------------------------------------------------------------------

                                 A. Transferee hereby represents and warrants in
favor of the Transferor the following regarding itself to be true and correct.
These representations and warranties are made as of the date hereof and as of
the Closing Date.

 

                                 a. Corporate Organization. Transferee is a
corporation duly organized, validly existing under the laws of Slovenia.

 

                                 b. Corporate Authorization. Transferee has all
necessary corporate power and authority to enter into this Agreement and to
perform all obligations to be performed by it hereunder. This Agreement has been
duly authorized, executed and delivered by Transferee and constitutes its valid
and binding obligation, enforceable according to its terms.

 

                                 c. Non-Violation. The execution and delivery by
the Transferee of this Agreement and the consummation by the Transferee of the
transactions contemplated hereby are not prohibited by, do not violate any
provision of and will not result in the breach of or accelerate or permit the
acceleration of the performance required by the terms of, (i) any applicable
law, rule or regulation or any order, writ, injunction or decree of any court or
governmental authority of Slovenia or any State thereof, including any
authority, department, commission, board, bureau, agency or instrumentality of
either of the foregoing in a manner which would have a material adverse effect
on the ability of Transferee to perform its obligations hereunder or thereunder,
(ii) the Articles of Incorporation or By-laws of Transferee or (iii) any
material contract, indenture, agreement or commitment to which Transferee is a
party or bound.

 

                                 d. No Governmental Consent Required. No
consent, approval, authorization or order of any governmental agency or body of
Slovenia, any State or instrumentality thereof is required for the execution and
delivery by Transferee of this Agreement and the consummation by the Transferee
of the transactions contemplated hereby, the absence of which would have a
material adverse effect on the ability of the Transferee to perform its
obligations under this Agreement or the other agreements contemplated hereby.

 

 

Article VII.  Final Provisions

 

                                 A. Transferee shall be entitled to set off any
liability owed to it by Transferor against any liability owed by it to
Transferor (whether actual or contingent, present or future and irrespective of
currency of payment).

 

 

 

 MMTV 1 d.o.o.:  Tele 59 d.o.o.:      /s/ Marjetka Horvat  /s/ Janez Ujcic    
 Marjetka Horvat   Janez Ujcic    

 

    5 

 

--------------------------------------------------------------------------------